Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “receiving, by the UE, a first uplink (UL) grant for new transmission, the first UL grant including information indicating a numerology set associated with the first UL grant…performing, by the UE, a new transmission of the MAC PDU using the first UL grant, wherein the MAC PDU contains data from a logical channel of which every numerology belongs to the numerology set”, as substantially described in independent claim(s) 1 and 7.  These limitations, in combination with the remaining limitations of claim(s) 1 and 7 is/are not taught nor suggested by the prior art of record.

LG Electronics (Support of different numerologies in new RAT, 3gpp TSG-RAN WG2 #96, Reno, USA, 14-18 November 2016, R2-168374) teaches 2.1 Configuration, uplink grant that is associated with one among the numerologies associated with the RB.
Adjakple et al  (US 2020/0267753) teaches, the MAC sublayer may be responsible for multiplexing the data from the logical channels and mapping the generated block(s) to the CC(s)/beam(s)/numerologies for which the UE has received an UL grant, thus uplink grant with numerologies as numerology set.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474